            Case 4:21-cv-00045-MWB Document 7 Filed 02/24/21 Page 1 of 1




Geisinger Clinic
                                               Suzanne P. Conaboy

                                               Myers, Brier & Kelly, LLP
                                               425 Spruce Street, Suite 200
                                               Scranton, PA 18503

                                               sscanlon@mbklaw.com

                                               (570) 342-6100
